NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        MAR 7 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ROBERT GARBER,                                   No.   14-56518

                 Plaintiff-Appellant,            D.C. No.
                                                 2:10-cv-07144-DDP-RNB
 v.

MOHAMMADI; et al.,                               MEMORANDUM*

                 Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                             Submitted March 5, 2018**


Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Robert Garber appeals pro se the district court’s judgment, after a jury trial,

in his 42 U.S.C. § 1983 civil rights action, alleging police use of excessive force in

violation of the Fourth Amendment. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err in granting judgment as a matter of law on

Garber’s excessive force claim against Officer Hamed Mohammadi. See Fed. R.

Civ. P. 50(a); Reed v. Lieurance, 863 F.3d 1196, 1204 (9th Cir. 2017). The

evidence, including a police videotape, showed that officers’ use of force in

detaining and handcuffing and hobbling Garber and transporting him to a

psychiatric hospital was objectively reasonable under the circumstances because

his conduct posed an immediate threat to the safety of the officers, the public, and

himself, and there was no evidence, such as medical records or photographs, of

injury to Garber. See Zion v. Cty. of Orange, 874 F.3d 1072, 1075 (9th Cir. 2017).

      The district court did not abuse its discretion in limiting the time for

Garber’s cross-examination of Officer Mohammadi. See Fed. R. Evid. 611(a);

Dorn v. Burlington N. Santa Fe R.R. Co., 397 F.3d 1183, 1192 (9th Cir. 2005).

The district court also did not abuse its discretion in admitting the police videotape.

See Cheffins v. Stewart, 825 F.3d 588, 596 (9th Cir. 2016) (holding that evidentiary

rulings will not be reversed absent abuse of discretion and showing of prejudice).

Finally, Garber has established no prejudicial error in the conduct of discovery.

See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir. 2003).

      AFFIRMED.




                                          2